Citation Nr: 0816479	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-04 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
claimed as an anxiety state with depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1975.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.


FINDING OF FACT

The preponderance of the competent evidence is against the 
finding that an innocently acquired psychiatric disorder was 
demonstrated in-service, or is otherwise related to service.


CONCLUSION OF LAW

A psychiatric disability, claimed as an anxiety state with 
depressive disorder, was not incurred or aggravated during 
military service, and it may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in March and April 2004 
correspondence, in a January 2005 statement of the case, and 
a June 2005 supplemental statement of the case of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording him VA examinations.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession.  
While VA failed to provide notice how disability ratings and 
effective dates are assigned, that error was harmless in 
light of the decision reached below.  Further, while the 
appellant did not receive full notice prior to the initial 
decision, after pertinent notice was provided the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  Further, the evidence of record rebuts any 
suggestion that the notice provided to the appellant was 
prejudicial.

Background and Analysis

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for a disease diagnosed after discharge, where all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

In order to establish service connection for a claimed 
disorder, there are three essential elements of the claim 
that must be met:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A psychosis will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  See also 38 C.F.R. § 3.384 (defining a psychosis for 
purposes of application of presumptive service connection). 

Generally, VA law and regulations preclude granting service 
connection for a disability that originated due to substance 
abuse, as this is deemed to constitute willful misconduct on 
the part of the claimant.  See 38 U.S.C.A. § 105; 38 C.F.R. § 
3.301(d).  See also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 
(June 9, 1999).  The United States Court of Appeals for the 
Federal Circuit, however, held in Allen v. Principi, 237 F.3d 
1368, 1381 (Fed. Cir. 2001), that there is a limited 
exception to this doctrine when there is "clear medical 
evidence" establishing that a claimed condition involving 
alcohol or drug abuse was acquired secondary to a service-
connected disability, itself not due to willful misconduct.

Service treatment history in this case is absent indication 
of any mental health complaints, evaluation or treatment.  
The veteran's August 1975 separation examination report 
states that he was psychiatrically normal on clinical 
evaluation.  The personnel file reflects he served as a radio 
operator during service.  He did not serve in Vietnam.

Records from the Fellowship Hall treatment facility show the 
veteran was admitted in October 1983 for treatment of 
alcoholism.  The admission diagnosis was alcohol dependence 
and suspected alcoholic hepatitis.  The veteran reported 
prior treatment for alcoholism in April 1981.  He was 
discharged the next month.

VA medical records indicate that on psychiatric evaluation in 
March 2002, the veteran manifested symptoms of a depressed 
mood.  It was the opinion of the treatment provider that he 
had a substance-induced mood disorder.  An addendum later 
that month stated that it was also considered that the 
veteran  had been medicating his depression with alcohol.  A 
January 2003 evaluation by a different psychiatrist provided 
a diagnosis of alcohol dependence, history of cocaine abuse 
in remission, and mood disorder secondary to substance abuse.  
In March 2004 there was an outpatient admission for alcohol 
abuse counseling during which the veteran reported a 32 year 
history of alcohol use, a 16 year history of cannabis use, 
and a 6 year history of cocaine use.     

The August 2003 report from an alcoholism treatment center 
with a local government agency sets forth a diagnosis of 
alcohol dependence, principal and primary; and major 
depression, recurrent type, with psychotic features.   

A December 2003 private hospitalization report noted on 
discharge bipolar disorder, not otherwise specified, and 
alcohol dependence.

A March 2004 private hospitalization report shows that the 
veteran was admitted  for treatment of viral gastroenteritis.  
His treatment summary also stated that he was a Vietnam War 
veteran who had developed post-traumatic stress disorder 
(PTSD), and severe depression and consequent anxiety 
disorder.  

The veteran's April 2004 statement alleged he developed 
depression and anxiety when he came out of service in the 
mid-1970s, and that he had been treated numerous times and 
placed on medication since.  

In May 2004 correspondence, Dr. C.O., VA psychiatrist, stated 
she had treated the veteran for a depressive disorder, 
alcohol dependence, and history of polysubstance dependence.  
She stated the veteran had a long history of recurrent 
depression, and noted that the appellant reported treatment 
for the same while on active duty.  She requested 
consideration be given for service connection for depression.  

An October 2004 letter from Dr. C.O. reiterated the previous 
diagnosis,   and indicated that alcohol dependence was in 
early remission.  

On his January 2005 VA Form 9 (substantive appeal) the 
veteran asserted that since separation from service he had 
not been stable enough to handle personal affairs, and had 
continuous depression and anxiety. 

Subsequent VA medical records dated through February 2005 
indicate diagnosed disorders to include alcohol dependence, 
benzodiazepine dependence, substance-inducted mood disorder, 
a depressive disorder, and a personality disorder not 
otherwise specified.

The findings provided in connection with VA and private 
treatment indicate alcohol dependence presently in some form 
of remission, polysubstance disorder, and depressive 
disorder, with related anxiety symptoms.  The latter 
diagnosis constitutes a current claimed acquired psychiatric 
disability upon which service connection may be found 
warranted.  Another significant diagnosis of record is a 
substance-induced mood disorder, indicating one or more 
treatment providers considered symptoms of a mood disturbance 
to have had some basis in substance abuse.  

In this case, the determinative inquiry is whether a 
psychiatric disorder, to include a depressive disorder is 
attributable to a qualifying incident of service.  Here, 
however, the evidence preponderates against an objective 
causal relationship between any innocently acquired 
psychiatric disorder and service.  There were no reported 
mental health complaints or pertinent diagnoses in service.  
The veteran's own assertions place the onset of a psychiatric 
disorder during the years following service, however, there 
is no medical record of a compensably disabling psychosis 
within one-year of discharge from active duty to warrant 
service connection on a presumptive basis.  See 38 C.F.R. §§ 
3.307, 3.309.  

Whereas a VA psychiatrist provided a May 2004 letter 
requesting consideration of service connection, that 
correspondence did not expressly attribute a depressive 
disorder to an incident of service.  See, e.g., Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) (physician's use of 
equivocal terms is too speculative to constitute a definitive 
opinion on issue of causation).  The psychiatrist further 
based the findings on the veteran's self-reported treatment 
for depression in service, without indicating concurrence 
with that statement, or other reason to substantiate the 
same.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(information simply recorded by a medical examiner, 
unenhanced by additional comment by that examiner, does not 
on its own constitute competent medical evidence).  Besides 
analysis of the foregoing opinion, the veteran's statement 
above regarding in-service psychiatric treatment itself 
warrants assessment in the determination on causation.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
Notably, however, there are several contrary reports from him 
that his symptoms began subsequent to service.  Thus, there 
is not a substantiated account of in-service psychiatric 
treatment, not otherwise mentioned in service records, to 
reasonably warrant further examination. 

The additional medical evidence sets forth diagnoses of 
various substance-use related disorders, and as mentioned 
from VA psychiatrists the opinion that a mood disorder was 
secondary to substance abuse.  In each instance substance use 
is either the essential diagnosis, or the direct causative 
factor.  Service connection cannot be premised on either 
primary alcohol or substance abuse.  38 C.F.R. § 3.301(d).  

Although PTSD was diagnosed in connection with the veteran's  
March 2004 hospitalization, he does not specifically claim 
that disorder as a basis of entitlement in the present 
matter.  The diagnosis was related to Vietnam service.  Yet, 
the service personnel records show that the veteran did not 
serve in Vietnam.  Moreover, in light of the appellant's lack 
of service in combat, there is no evidence which in any way 
corroborates any claimed stressor.  38 C.F.R. § 3.304(f)

Thus, the medical evidence preponderates against finding that 
a psychiatric disability which may be recognized for 
compensation purposes is due to service.  The veteran's own 
statements are not dispositive inasmuch as he is a layperson 
without the requisite medical training and expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Hence, service connection for a psychiatric disorder is 
denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for a psychiatric disorder 
claimed as anxiety state with depressive disorder is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


